COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER ON MOTIONS
 Cause number:           01-18-01086-CV
 Style:                  In the Interest of C.B. and M.B., Children
 Date motions filed*:    March 4 and 13, 2019
 Type of motions:        Letter-Motions to Stay and for Rehearing/Rehearing En Banc and
                         Updated Letter-Motion for Rehearing/Rehearing En Banc
 Party filing motions:   Court Reporter Cara Massey
 Document to be filed:   N/A

 If motion to extend time:
        Original due date:                January 22, 2019
        Number of extensions granted:         1         Current Due Date: March 13, 2019
        Date Requested:                   N/A (stay pending rehearing/en banc review)

Ordered that motion is:
       Granted in part
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         Because court reporters may only file requests to extend the time to file the reporter’s
         record, via information sheets, the letter-motion to stay, construed as an extension
         request, is dismissed as moot because the reporter’s record was filed on March 13,
         2019, after payment was made. See TEX. R. APP. P. 35.3(c). Accordingly, the court
         reporter’s letter-motions and updated letter-motions for rehearing/rehearing en banc are
         dismissed for want of jurisdiction because only “parties” have standing to file motions.
         See TEX. R. APP. P. 3.1(a) (“Appellant means a party taking an appeal to an appellate
         court”), (c) (“Appellee means a party adverse to an appellant”), (g) (court reporter),
         10.1(a) (“Unless these rules prescribe another form, a party must apply by motion for
         an order or other relief.”), 49.1, 49.7 (“A party may file a motion for en banc
         reconsideration, with or without filing a motion for rehearing.”) (emphasis added).

Judge’s signature: ___/s/ Laura C. Higley____________
                   x Acting individually       Acting for the Court
Date: __March 19, 2019___